ICJ_067_GulfOfMaine_CAN_USA_1982-02-01_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY
IN THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER OF 1 FEBRUARY 1982

1982

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DÉLIMITATION
DE LA FRONTIÈRE MARITIME
DANS LA RÉGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 1£8 FEVRIER 1982
Official citation :

Delimitation of the Maritime Boundary in the Gulf of Maine Area,
Order of 1 February 1982, I.C.J. Reports 1982, p. 15.

Mode officiel de citation :

Délimitation de la frontière maritime dans la région du golfe du Maine,
ordonnance du 1* février 1982, C.I.J. Recueil 1982, p. 15.

 

Sales number 47%
N° de vente :

 

 

 
15

COUR INTERNATIONALE DE JUSTICE

ANNEE 1982 1982
ler février
. Rôle général
1° février 1982 n° 67

AFFAIRE DE LA DÉLIMITATION
DE LA FRONTIÈRE MARITIME
DANS LA RÉGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ORDONNANCE

Présents : M. Et ias, Président en exercice; MM. FORSTER, GROS,
LACHS, Morozov, NAGENDRA SINGH, MOSLER, ODA, AGO,
SETTE -CAMARA, EL- KHANI, SCHWEBEL , juges ; M. COHEN,
juge ad hoc (présent sur invitation de la Cour) ; M. TORRES
BERNARDEZ, Greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu l'article 48 de son Statut et les articles 44, 46 et 92, paragraphe 1, de
son Règlement,

Vu le compromis conclu le 29 mars 1979, et modifié par la suite, entre le
Canada et les Etats-Unis d'Amérique en vue de soumettre à une chambre
de la Cour la question de la délimitation de la frontière maritime dans la
région du golfe du Maine,

Vu Pordonnance du 20 janvier 1982 accédant à la demande des Parties
en vue de former une chambre spéciale de cinq juges pour connaître de
l’affaire, et déclarant la chambre dûment constituée à cet effet,

Rend l'ordonnance suivante :

Considérant que, dans son article VI, paragraphe 1, le compromis fait
expressément état d’un accord des Parties selon lequel, sans préjuger
aucune question relative à la charge de la preuve, la procédure suivante
serait observée au regard des pièces de procédure écrite :
GOLFE DU MAINE (ORDONNANCE 1 II 82) 16

a) un mémoire soumis par chacune des Parties au plus tard sept mois après
que le Greffier a reçu notification du nom du juge ad hoc,

b) un contre-mémoire soumis par chacune des Parties au plus tard six mois
après l'échange des mémoires,
c) toute autre pièce de procédure jugée nécessaire par la chambre ;
Considérant que le Greffier a reçu le 26 janvier 1982 notification du nom
du juge ad hoc choisi par le Gouvernement du Canada pour siéger en
l'affaire ;
Après avoir consulté la chambre et s’être renseignée auprès des
Parties,
La Cour,
par dix voix contre deux,
POUR: M. ELIAS, Président en exercice: MM. Forster, Gros, Lachs,
Nagendra Singh, Mosler, Oda, Ago, Sette-Camara, Schwebel, juges ;
CONTRE : MM. Morozov et El-Khani, juges ;
M. Cohen, juge ad hoc, a exprimé son appui à l’ordonnance que la Cour venait
d'adopter ;
Fixe au 26 août 1982 la date d'expiration du délai pour le dépôt des
mémoires du Canada et des Etats-Unis d'Amérique ;
Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, La Haye, le premier février mil neuf cent quatre-vingt-deux, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont les
autres seront transmis respectivement au Gouvernement du Canada et au
Gouvernement des Etats-Unis d'Amérique.

Le Président en exercice,
(Signé) T. O. ELIas.
Le Greffier,
(Signé) Santiago TORRES BERNARDEZ.
